PER CURIAM.
This is a Federal Employers Liability Act case in which the jury returned a verdict in favor of the defendant railroad.
Plaintiff raises three issues here:
*112(1) That the trial court erred in admitting into evidence the fact that plaintiff received collateral source benefits.
(2) The admission into evidence of the railroad’s film depicting the operation of the crane which caused the injury to the plaintiff.
(3) The denial of the plaintiff’s motion to inspect and photograph by videotape the operation of the crane which caused the injury to the plaintiff.
As to Issues No. 1 and No. 3, our careful and detailed review of the record discloses that these alleged errors were not properly preserved for appellate review. Record Data International, Inc. v. Nichols, 381 So.2d 1 (Ala.1979).
As to Issue No. 2, the judgment below is affirmed on the authority of Ex parte Old Mountain Properties, Ltd., 415 So.2d 1048 (Ala.1982).
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.